Title: To George Washington from Colonel Thomas Elliott, 22 March 1777
From: Elliott, Thomas
To: Washington, George



Honble Sir
King Willm [Va.] Mch 22nd 1777

I make no doubt but you have been surprised why I did not comply with your Orders of the 12th Jany, in Joining my Regimt as soon as possable, in order to have the Troops Cloathed, Disciplin’d, and prepared to take the Feild early in the Spring; Your Letter (one I before wrote you) came to hand abt the tenth of Febry at which time I was much afflicted with an Inflamation in my Eyes, but hoped (as I then wrote you), shou’d be well enough to set off abt the 20th of same Month, before which time, I was seized with a pain in my Legs, which in a few Days render’d me unable to Walk without the Assistance of Crutches; and am now in such a situation that I can neither Walk nor ride, nor have I been able for 20 days past to do either; and as my disorder does not in the least abate, but rather to increase, it is impossable I can fix on any time when to set out to Join the regimt. This much I can Assure your Excellency that as soon as I am able to travel, I will repair to the Regimt without loss of time. Maj. Seayres, who was necessarily detain’d longer than I expected, I am inform’d set off about ten days ago to the Regimt who I hope will take care that the Troops are furnished with every necessary, and properly prepared to take the Field. Lt Colo. Lawsen (who by your Order superintends the recruiting service for the completion of the 4th Virga Regimt) being situated at a great distance from me, prevents me from giving you any satisfactory Acct how that business goes on, but am apprehensive men are very difficult to be got to complete the Old regiments, as most of the Men who were disposed to enlist, were engaged in the new raised regiments before the Officers came from the Northward to recruit. Shou’d my Disorder continue on me much longer, so that I can not render my Country the Service due from an Officer in my Station, I shall inform your Excellency of it, that some other person may be appointed to the command of the Regimt; for I wou’d by no means impede the service of my Country, tho it will be very disagreable to me to quit it at this Critical Juncture. I am with great respect Your Excellency’s Mo: Obt & very Hhble Servant

Thos Elliott



Colo. B. Temple, can inform yr Excellency more particularly of my situation.

